UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 17-2016


LESLEY BARR,

                        Plaintiff - Appellant,

                v.

VIRGINIA ALCOHOL BEVERAGE CONTROL (VABC); LAURA KATE
SHEEHAN, Regional Manager (VABC); BEVERLY ANDERSON, Employee
(VABC),

                        Defendants - Appellees,

------------------------------------

LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INCORPORATED,

               Amicus Supporting Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00326-HEH)


Submitted: January 30, 2018                                Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Lesley Barr, Appellant Pro Se. Sarah Flynn Robb, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee. Omar Francisco
Gonzalez-Pagan, New York, New York, Sharon M. McGowan, Washington, D.C.,
Gregory R. Nevins, LAMBDA LEGAL DEFENSE & EDUCATION FUND, INC.,
Atlanta, Georgia, for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Lesley Barr seeks to appeal the district court’s order dismissing her civil rights

action. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on July 28, 2017. The notice

of appeal was filed on August 30, 2017. Because Barr failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We deny amicus counsel’s motion to file a reply brief. We grant Barr’s motion to

supplement the record. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              3